FILED
                             NOT FOR PUBLICATION                            JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSMAN KHAN,                                      No. 09-71183

               Petitioner,                       Agency No. A070-810-550

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Osman Khan, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Khan’s motion to reopen,

based on ineffective assistance of counsel, on the grounds that some of the

evidence Khan submitted was previously available, see Iturribarria v. INS, 321

F.3d 889, 895-96 (9th Cir. 2003), and that Khan failed to establish prejudice with

respect to the attorney who filed the previous motion to reopen, see Lara-Torres v.

Ashcroft, 383 F.3d 968, 973 (9th Cir. 2004).

      The BIA also did not abuse its discretion in denying Khan’s untimely

motion to reopen as, see 8 C.F.R. § 1003.2(c)(2), because Khan failed to present

sufficient evidence of changed circumstances in Bangladesh to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      We reject Khan’s contention that the BIA’s analysis of his claim that he will

be persecuted for marrying a Catholic U.S. citizen was insufficient. See




                                           2                                    09-71183
Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“[t]he [BIA] does not

have to write an exegesis on every contention”) (internal quotes omitted).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-71183